Citation Nr: 1120323	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1977 and from September 1979 to September 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted the Veteran's service connection claim for hemorrhoids at a 0 percent (noncompensable) disability rating.  In a later statement of the case (SOC), the RO increased the Veteran's initial rating for hemorrhoids to 10 percent for the appeal period.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Atlanta, Georgia. 

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although it will result in a delay of the Veteran's claim for an increased initial rating for hemorrhoids, the Board finds that a remand for a current VA medical examination is necessary.  

In this case, the Veteran was last provided with a VA medical examination in June 2008, almost three years ago.  In this instance, the Veteran has indicated multiple times that his condition has worsened since that examination, including increased bleeding and the necessity of wearing diapers.  See the Veteran's February 2009 notice of disagreement (NOD), June 2009 substantive appeal (VA Form 9), and the Board hearing transcript pges. 3-6, see also the March 2009 private treatment record from J. Groth, MD., and the statements from the Veteran's spouse dated in April 2009 and March 2011.  

Pursuant to 38 U.S.C. § 5103A (West 2002),VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination"); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding a 23-month-old examination too remote to be contemporaneous where appellant submitted evidence indicating disability had since worsened).

The Veteran is currently rated at 10 percent for the appeal period under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A 20 percent rating is available under Diagnostic Code 7336 for persistent bleeding with secondary anemia or with fissures.  The private treatment record dated in March 2009 from Dr. Groth indicated that the Veteran was not experiencing fissures at that time.  However, with evidence of increased bleeding and other symptoms, there is clearly evidence that the Veteran's condition has worsened and the Veteran has supplied competent evidence that that his hemorrhoids may also cause greater interference with his activities of daily living than at the time of the June 2008 VA medical examination.  Therefore, there is clearly evidence that the Veteran's service-connected hemorrhoids may have worsened since the June 2008 VA medical examination.

Therefore, with evidence that the June 2008 VA medical examination is no longer representative of the severity of his service-connected hemorrhoid disorder, and the possibility that the Veteran may be experiencing symptoms sufficient for a higher rating, the Board concludes that a new VA examination is necessary.  38 C.F.R. § 4.2. 

Further, the Board notes that the Veteran's March 2009 private treatment record dated from Dr. Groth has also noted that the Veteran has been provided with testing and treatment by a VA facility since his June 2008 VA medical examination.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A(a).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should also obtain any current relevant VA medical treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all relevant VA medical treatment records showing treatment for the Veteran's hemorrhoids disorder dating from November 2008, the most recent treatment records associated with the claims file.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	After all relevant records and/or responses have been associated with the claims file, schedule the Veteran for a VA examination, by an appropriate specialist, to determine the current nature and severity of his service-connected hemorrhoid disorder.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating for a hemorrhoid disorder.  

	All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review and the examiner should expressly indicate that such a review was accomplished.  

	The examiner should explicitly indicate if the Veteran exhibits symptoms such as heavy bleeding with anemia, and/or evidence of fissures.  The examination report should also include a complete discussion of the Veteran's subjective complaints and the objective findings from the examination.  Furthermore, the examiner should discuss how the Veteran's hemorrhoids affects his activities of daily living, including his employment.  The examiner should provide a complete rationale and explanation for any opinion provided.

3.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Then, readjudicate the Veteran's claim for a disability rating higher than 10 percent for his service-connected hemorrhoids.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


